Citation Nr: 1308787	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-37 830	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected headaches with diminished sensation in the right parietal region, as a residual of traumatic brain injury (TBI) (formerly a skull fracture).

REPRESENTATION

Appellant represented by:	Christopher Godios, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for service-connected headaches with diminished sensation in the right parietal region, as a residual of skull fracture.  In July 2009, the Veteran filed a notice of disagreement (NOD) limited to the issue listed on the title page.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  The issue on appeal was rephrased to reflect the current terminology and criteria for evaluating head injuries-TBI residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012).

The Board observes that, in addition to the issue noted above, the issue of an increased (compensable) rating for right ear hearing loss was previously on appeal to the Board under Docket Number 94-27 372, and was remanded to the RO in October 1997 for additional development.  

Thereafter, in a March 1998 rating decision, the RO granted service connection for sensory impairment of the right lesser occipital nerve, and assigned an initial 10 percent rating.  The RO also issued a supplemental SOC (SSOC) reflecting the continued denial of an increased (compensable) rating for right ear hearing loss.  The RO transferred the right hearing loss claim back to the Board's docket in May 1998.

On June 25, 1998, the Board returned the record to the RO for consideration of a June 1998 written statement submitted by the Veteran.  The RO appears to have construed the Veteran's June 1998 statement as a withdrawal of appeal.  The Veteran did not further pursue the right ear hearing loss claim, and there is no record in the Veterans Appeals Control and Locator System (VACOLS) that the issue remains on appeal.  

Hence, at this juncture, the Veteran's appeal is limited to the matter set forth on the title page.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1962 to March 1965.

2.  On March 8, 2013, the Board received notification that the appellant died in December 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim for a rating in excess of 10 percent for service-connected headaches with diminished sensation in the right parietal region, as a residual of TBI, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


